       Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CHRISTOPHER MASON,


                                 Plaintiff,
             -v-                                            Civ. No. 9:17-CV-1086
                                                                   (DJS)
M. MOORE, T. LAMICA, E. VELIE,
D. GAGNE, and B. TRUAX,

                                 Defendants.



APPEARANCES:                                   OF COUNSEL:

RUPP, BAASE, PFALZGRAF,                        PHILIP A. OSWALD, ESQ.
CUNNINGHAM, LLC                                CHAD A. DAVENPORT, ESQ.
Pro Bono Counsel for Plaintiff
227 Washington Street, Suite 1C
Saratoga Springs, New York 12866

HON. LETITIA JAMES                             ERIK BOULE PINSONNAULT, ESQ.
Attorney General of the State of New York      HELENA O. PEDERSON, ESQ.
Attorney for Defendants                        Assistant Attorney General
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                             DECISION and ORDER

                                I. INTRODUCTION

      On September 27, 2017, Plaintiff filed this action while an inmate in the custody

of the New York State Department of Corrections and Community Supervision

(“DOCCS”). Dkt. No. 1, Compl. The case is scheduled for trial beginning September


                                         -1-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 2 of 12




20, 2021. Presently pending are Motions in Limine filed by Plaintiff and Defendants.

Dkt. Nos. 72, Pl.’s Motion, & 89, Defs.’ Motion. The parties have filed opposition papers

with respect to these Motions. Dkt. Nos. 96, Pl.’s Opp. & 98, Defs.’ Opp. Also pending

is a Motion to Amend the Complaint and/or for Sanctions. Dkt. No. 94, Pl.’s Motion to

Amend. Defendants oppose that Motion. Dkt. No. 101. For the reasons which follow,

the Motions in Limine are granted in part and denied in part. The Motion to Amend and

for Sanctions is denied.

                                   II. BACKGROUND

       Plaintiff has multiple prior criminal convictions, including one for attempted

robbery. This case relates to a cell extraction that took place at Upstate Correctional

Facility on October 3, 2014. On that date, Plaintiff’s cellmate, an inmate named Hyatt,

was to be removed from his cell, but refused. Ultimately, extraction teams were brought

in to remove Hyatt and Plaintiff from the cell. Prior to the extraction teams entering, a

chemical agent was sprayed into the cell. Plaintiff claims that during the extraction he

was repeatedly punched and kicked by corrections officers and that neither Moore nor

Truax intervened to stop the attack. See generally Mason v. Moore, 2020 WL 555943, at

*1 (N.D.N.Y. Jan. 13, 2020), report and recommendation adopted, 2020 WL 554816

(N.D.N.Y. Feb. 4, 2020). Defendants deny that any improper force was used.




                                          -2-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 3 of 12




                              III. MOTIONS IN LIMINE

                            A. Plaintiff’s Criminal History

       Defendants seek to introduce evidence of Plaintiff’s conviction for Attempted

Robbery in the Second Degree, a class D felony. Defs.’ Motion at pp. 1-2. Plaintiff seeks

to preclude such testimony. Pl.’s Motion at pp. 4-6; Pl.’s Opp. at pp. 2-3.

       Federal Rule of Evidence 609 controls the impeachment of a witness by evidence

of a criminal conviction. The general rule in a case such as this is that evidence of “a

crime that, in the convicting jurisdiction, was punishable by death or by imprisonment for

more than one year . . . must be admitted, subject to Rule 403[.]” FED. R. EVID.

609(a)(1)(A). “The Rule requires district courts to admit the name of a conviction, its

date, and the sentence imposed unless the district court determines that the probative

value of that evidence ‘is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste

of time, or needless presentation of cumulative evidence.’” United States v. Estrada, 430

F.3d 606, 620-21 (2d Cir. 2005) (quoting FED. R. EVID. 403). “In balancing the probative

value against the prejudicial effect under this rule, courts examine the following factors:

(1) the impeachment value of the prior crime, (2) the remoteness of the prior conviction,

(3) the similarity between the past crime and the conduct at issue, and (4) the importance

of the credibility of the witness.”    Espinosa v. McCabe, 2014 WL 988832, at *2

(N.D.N.Y. Mar. 12, 2014) (D’Agostino, J.) (quoting Daniels v. Loizzo, 986 F. Supp. 245,

250 (S.D.N.Y. 1997)).



                                           -3-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 4 of 12




       However, “[c]riminal convictions more than ten years old are not admissible for

impeachment unless the court determines that, in the interest of justice, the probative

value of the conviction substantially outweighs its prejudicial effect.” Espinosa v.

McCabe, 2014 WL 988832, at *2; see also FED. R. EVID. 609(b). Plaintiff was not

incarcerated with respect to the attempted robbery charge at the time of this incident. That

charge had resulted in an earlier period of incarceration that ended in February 2008. That

conviction, therefore, is more than ten years old and is governed by the standard under

Rule 609(b).

       While the credibility of the party’s testimony will play a crucial part in the trial,

by the very nature of Plaintiff’s claim, the events having taken place at Upstate

Correctional Facility, the jury will become aware that Plaintiff is a convicted felon. Given

that, the exact facts underlying the felony conviction or the specific charge are not overly

probative of Plaintiff’s credibility or the events at issue. As a result, the jury will be

advised that Plaintiff does have a felony conviction and that, as a result, he was

incarcerated at a New York State Correctional Facility, but further inquiry as to his

criminal record will be precluded.

                                 B. Disciplinary Record

       Defendants seek to cross-examine Plaintiff regarding certain aspects of his prison

disciplinary record, particularly disciplinary determinations finding him guilty of

“smuggling, altered item, tampering, and contraband.” Defs.’ Motion at p. 2. Plaintiff

seeks to preclude such questions. Pl.’s Motion at pp. 6-8; Pl.’s Opp. at pp. 4-5.



                                            -4-
          Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 5 of 12




          Under FED. R. CIV. P. 608(b) the Court may permit cross-examination of a witness

about prior specific bad acts “if they are probative of the character for truthfulness or

untruthfulness of . . . the witness.” Here, the Court finds that “any probative value of such

cross-examination is substantially outweighed by the risk of unfair prejudice,” Tirado v.

Shutt, 2015 WL 6866265, at *6 (S.D.N.Y. Nov. 9, 2015), and Defendants are precluded

from questioning Plaintiff regarding his disciplinary record. Defendants have failed to

demonstrate how these particular disciplinary findings “have any bearing on character for

truthfulness.” Tapp v. Tougas, 2018 WL 1918605, at *4 (N.D.N.Y. Apr. 20, 2018). The

referenced charges themselves do not clearly demonstrate that they bear on Plaintiff’s

veracity. See, e.g., Shepherd v. Smith, 2019 WL 5212883, at *7 (N.D.N.Y. Oct. 16, 2019)

(distinguishing between providing false information and smuggling for purposes of Rule

608). 1

                           C. Medical Records from Outside Hospitals

          Defendants also seek to preclude the admission of records from outside hospitals

“to the extent that [Plaintiff] cannot lay the foundation required to move these documents

into evidence at trial.” Defs.’ Motion at p. 3. It goes without saying that Defendants may

object to the lack of proper foundation at trial, but until such time as Plaintiff attempts to

offer such records, the Court cannot address the sufficiency of the foundation. This

portion of Defendants’ Motion is thus premature.




1
  The Court reserves decision with respect to any questioning that may be relevant regarding charges directly
related to this incident.

                                                       -5-
          Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 6 of 12




                              D. Potential Indemnification

       Defendants next seek to preclude any reference to potential indemnification under

state law. Defs.’ Motion at p. 4. “Who may pay for any damages the jury may award in

this case is irrelevant to the questions the jury must answer.” Ferreira v. City of

Binghamton, 2016 WL 4991600, at *4 (N.D.N.Y. Sept. 16, 2016); see also Nunez v.

Diedrick, 2017 WL 4350572, at *2 (S.D.N.Y. June 12, 2017) (citing cases). This aspect

of the Motion is granted and Plaintiff shall make no reference to any potential

indemnification of Defendants.

                            E. Previously Dismissed Claims

       Defendants finally seek to preclude Plaintiff from eliciting testimony about matters

that have been previously dismissed from this case. Defs.’ Motion at p. 4. While

discussion of previously dismissed claims is likely to be irrelevant, at this point it is

premature to render a decision without hearing what evidence, if any, Plaintiff may seek

to introduce.

                                    F. Directive 4944

       Directive 4944 is DOCCS’ administrative directive regarding the use of force.

Plaintiff seeks a pre-trial order finding the Directive relevant and admissible and

precluding Defendants from testifying that they complied with the Directive. Pl.’s

Motion at pp. 9-14. Defendants object to the admissibility of the Directive. Defs.’ Opp.

at pp. 3-4. The Court defers ruling on its admissibility until such time as a party actually

seeks to admit it and there has been an opportunity for objections to be made and fully

argued.

                                            -6-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 7 of 12




       To the extent Plaintiff successfully admits the Directive, however, Defendants will

not be precluded from testifying about their understanding of and compliance with the

procedures set forth in it.

           IV. PLAINTIFF’S MOTION TO AMEND THE COMPLAINT

       Plaintiff seeks leave to amend to add four new defendants to this action. Pl.’s

Motion to Amend at pp. 2-15. Plaintiff bases his Motion in part on allegations of

discovery misconduct on the part of Defendants, including not providing Plaintiff with a

copy of video evidence “to retain for his own use.” Id. at p. 5. Plaintiff maintains that

this and other “evasive discovery tactics prevented Plaintiff from meeting the Court’s

deadline to amend the pleadings.” Id. at p. 6.

       “Although FED. R. CIV. P. 15(a) provides that leave to amend a complaint shall be

freely given when justice so requires, it is within the sound discretion of the district court

whether to grant or deny leave to amend.” Zahra v. Town of Southold, 48 F.3d 674, 685

(2d Cir. 1995); Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir. 1983)

(“whether a motion to amend should be granted or denied must depend upon the sound

judicial discretion of the trial court.”). Denial of leave to amend is appropriate in the face

of undue delay, bad faith, undue prejudice to the non-movant, futility of amendment, or

where the movant has repeatedly failed to cure deficiencies in previous amendments.

Foman v. Davis, 371 U.S. 178, 182 (1962); Kropelnicki v. Siegel, 290 F.3d 118, 130 (2d

Cir. 2002) (citing Chill v. Gen. Elec. Co., 101 F.3d 263, 271-72 (2d Cir. 1996)). The

Motion is denied for several reasons.



                                             -7-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 8 of 12




       First, Plaintiff’s request, as he recognizes, is clearly untimely. The deadline for

seeking leave to amend the pleadings expired on June 9, 2018. Dkt. No. 21. This request

comes over three years after that deadline. “[I]f the motion to amend is filed after the

deadline imposed by the district court in its scheduling order, the plaintiff must also

show good cause.” LeClair v. Raymond, 2021 WL 105768, at *6 (N.D.N.Y. Jan. 12,

2021) (internal quotations and citations omitted). “In order to show good cause, the

moving party must demonstrate that, despite having exercised diligence in its efforts to

adhere to the court’s scheduling order, the applicable deadline to amend could not

reasonably have been met.” Id. (internal quotation marks and citations omitted); see

also Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“We now

join these [circuit] courts in holding that despite the lenient standard of Rule 15(a), a

district court does not abuse its discretion in denying leave to amend the pleadings after

the deadline set in the scheduling order where the moving party has failed to establish

good cause. Moreover, we agree with these courts that a finding of ‘good cause’ depends

on the diligence of the moving party.”).

       As noted above, Plaintiff’s pro bono counsel seeks to attribute the delay in

seeking amendment to alleged discovery misconduct on the part of Defendants. The

Court has reviewed the filings made on behalf of Plaintiff and the record of this case as

a whole and there is no basis for finding any misconduct on the part of Defendants or

their counsel. For example, while counsel claims that the failure to provide Plaintiff

with a copy of DVDs of the cell extraction precluded him from properly identifying

potential defendants, this argument fails to recognize the practical realities of Plaintiff’s

                                             -8-
        Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 9 of 12




former incarceration. Reasonable DOCCS rules limit inmates’ personal property and

since inmates do not have ready access to DVD players while incarcerated, it is not

practical for Plaintiff to have maintained a copy of the DVDs in his cell. The record

establishes that Defendants made the DVDs available for Plaintiff to review at his place

of incarceration. Further, providing redacted documents to an inmate is often necessary

for legitimate security reasons. Plaintiff concedes that the names of all the proposed

defendants were known to Plaintiff throughout the course of this litigation. Pl.’s Motion

to Amend at p. 6. On this record, Plaintiff has not shown good cause to excuse this

untimely motion.

       Second, leave to amend is denied as unduly prejudicial. Foman v. Davis, 371

U.S. at 182; Kropelnicki v. Siegel, 290 F.3d at 130. Generally stated, “[t]he law in this

circuit is that . . . amendments after the close of discovery and on the eve of trial are

prejudicial to the opposing party.” Starter Corp. v. Converse, Inc., 1996 WL 684165,

at *5 (S.D.N.Y. Nov. 26, 1996) (citing cases); see also Zahra v. Town of Southold, 48

F.3d at 685 (“It was entirely reasonable for the district court to deny a request to amend

a complaint that was filed two and one-half years after the commencement of the action,

and three months prior to trial.”).

       Here, the addition of new parties would clearly prejudice the existing Defendants.

James v. Universal Motown Recs., Inc., 2005 WL 665232, at *1 (S.D.N.Y. Mar. 22,

2005) (“the prejudice to the defendant of adding new parties literally on the eve of trial

is patent.”). “To resolve said prejudice, the Court would be required to reopen discovery

and extend the life of [the] case for many months when it is basically trial ready. The

                                           -9-
       Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 10 of 12




Court concludes this would fail to promote the efficient and speedy disposition of the

original controversy between the parties and would further contribute to the delay in

resolving the instant case.” Judge v. New York City Police Dep’t, 2008 WL 5148737,

at *2 (S.D.N.Y. Dec. 8, 2008). It is no answer that Plaintiff wishes to conduct no further

discovery. The addition of new defendants would significantly delay this case. The

new defendants would need to be served with process and time would need to be

allocated to them answering the Complaint or potentially seeking dismissal. They would

also be entitled to conduct discovery. Because discovery is closed and the matter is

scheduled for trial in just a few weeks, leave to amend is denied as overly prejudicial to

Defendants. Dorsey v. Regan, 2015 WL 3484933, at *5 (N.D.N.Y. June 2, 2015);

LaVigna v. State Farm Mut. Auto. Ins. Co., 736 F. Supp. 2d 504, 519 (N.D.N.Y. 2010).

                   V. PLAINTIFF’S MOTION FOR SANCTIONS

       As an alternative to amendment, Plaintiff seeks to sanction Defendants for what

he claims has been discovery misconduct. Plaintiff seeks two sanctions. First, that the

Court instruct the jury regarding liability of potential non-parties and second, that the

Court issue an adverse inference instruction regarding Defendants’ prior disclosures.

Pl.’s Motion to Amend at pp. 15-19. Neither proposed instruction is warranted and the

Motion for Sanctions is denied.

       Plaintiff requested that should leave to amend to add new defendants be denied,

the Court instruct the jury as follows:

     If you find that Plaintiff’s Eighth Amendment rights were violated by the use
     of excessive force, then you must find for Plaintiff regardless of whether you
     are able to determine which corrections officer(s) among Defendants Lamica,

                                           - 10 -
       Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 11 of 12




     Velie, Gagne, or any other officer(s) actually engaged in the conduct that
     violated Plaintiff’s rights.

Dkt. No. 94-2 at p. 16. As proposed this instruction would direct the jury that it must find

for Plaintiff if the jury concludes that any person, whether a named defendant or not, had

used excessive force against Plaintiff.         Such an instruction is plainly improper.

“[P]ersonal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501

(2d Cir. 1994); Hyatt v. Rock, 2018 WL 1470619, at *3 (N.D.N.Y. Feb. 16, 2018), report

and recommendation adopted, 2018 WL 1470578 (N.D.N.Y. Mar. 23, 2018). Plaintiff’s

proposed instruction would undermine that requirement by permitting the jury to find one

or more of the named Defendants liable based on the actions of others. Under well-

established principles, however, “[t]o establish a section 1983 claim, ‘a plaintiff must

establish a given defendant’s personal involvement in the claimed violation in order to

hold that defendant liable in his individual capacity.’” Warren v. Pataki, 823 F.3d 125,

136 (2d Cir. 2016) (quoting Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 229 (2d Cir.

2004)); see also Tangreti v. Bachmann, 983 F.3d 609, 619 (2d Cir. 2020) (Plaintiff “must

. . . establish that [Defendants] violated the Eighth Amendment by [their] own conduct”).

As a result, the Court will not instruct the jury as Plaintiff requests.

       Finally, Plaintiff asks the Court to instruct that it may draw an adverse inference

regarding Defendants’ production of certain documents. Pl.’s Motion to Amend. at pp.

17-19. To the extent this request is based on alleged misconduct, as the Court has already

noted it finds no such misconduct. Moreover, Plaintiff’s proposed instruction presumes


                                             - 11 -
       Case 9:17-cv-01086-DJS Document 106 Filed 09/16/21 Page 12 of 12




the admission of testimony at trial regarding redacted or withheld documents. See Dkt.

No. 76 at p. 16. Since such testimony may not be elicited or admitted at trial, it is

premature to decide whether such an instruction is proper in that context.

                                    VI. CONCLUSION

       WHEREFORE, it is hereby

       ORDERED, that the Plaintiff’s Motions in Limine are granted in part and denied

in part as set forth above; and it is further

       ORDERED, that the Defendants’ Motions in Limine are granted in part and denied

in part as set forth above; and it further

       ORDERED, that Plaintiff’s Motion to Amend or for Sanctions is denied.

Dated: September 16, 2021
       Albany, New York




                                                - 12 -
